          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

UNITED STATES OF AMERICA

v.                                             Case No. 1:19-cr-23-MW-GRJ

WILLIE CHARLES CARTER, JR.
____________________________/

                    REPORT AND RECOMMENDATION

      On this date, the Defendant, WILLIE CHARLES CARTER, JR., his

attorney, and the attorney for the Government appeared before the

undersigned for the purpose of considering Defendant’s entry of a guilty

plea to Counts One, Two, Three, and Four of the Superseding Indictment

(ECF No. 55). Count One charges Defendant with conspiracy to distribute

and possess with intent to distribute 500 grams or more of a mixture

containing a detectable amount of methamphetamine, its salts, isomers, or

salts of its isomers, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii),

and 846. Count Two charges Defendant with possession with intent to

distribute 50 grams or more of a mixture or substance containing a

detectable amount of methamphetamine, its salts, isomers, or salts of its

isomers, cocaine base, Eutylone Hydrochloride (a salt of a positional

isomer of Pentylone), and marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(B)(viii), (b)(1)(C), and (b)(1)(D). Count Three charges Defendant
with possession of a firearm in furtherance of a drug-trafficking crime

(Count Two), in violation of 18 U.S.C. § 924(c)(1)(A)(i). Count Four

charges Defendant with possession of a firearm and ammunition by a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).

      The district judge referred this matter to the undersigned for purposes

of hearing Defendant’s proposed plea pursuant to Federal Rule of Criminal

Procedure 11, and to enter a report and recommendation as to whether to

accept the plea. All parties consented to this procedure, and the written

consent has been entered.

      The Court addressed Defendant personally in open court, and after

assuring that Defendant was competent to proceed and had consented to

pleading guilty, the Court finds:

      1. Defendant is mentally alert, appears to be reasonably intelligent,

and understands the nature of the charges as to which the plea is offered

and the consequences of a guilty plea.

      2. Defendant understands that he has a right to trial by jury, to persist

in his plea of not guilty, to assistance of counsel at trial, to confront and

cross-examine adverse witnesses, and that he has a right against

compelled self-incrimination.



                                        2
      3. Defendant understands the maximum possible sentence he faces

if the guilty plea is accepted, including the effect of the supervised release

term, and understands that the sentencing guidelines apply and that the

court may depart from those guidelines under some circumstances.

      4. The plea of guilty by Defendant has been freely, knowingly, and

voluntarily made and is not the result of force or threats or of any promises

except for those promises contained in the written plea agreement between

the parties.

      5. Defendant is competent to plead guilty.

      6. Defendant understands that his answers during the plea colloquy,

which were under oath, may be later used against him in a prosecution for

perjury or false statement.

      7. There is a factual basis for Defendant’s guilty plea.

      8. There is a plea agreement which should be accepted by the district

court. Defendant understands the terms of the plea agreement.

      9. Defendant has made his decision to plead guilty with the advice

and counsel of a competent attorney with whom Defendant acknowledged

he was satisfied.

      10. Defendant has voluntarily consented to go forward with his plea of

guilty before the undersigned. He understands that he has waived the ten-

                                       3
day period for filing objections to this report and recommendation, and he

agrees that he has twenty-four hours from receipt of a copy of this report

and recommendation in which to file written objections, if any. The United

States also consents to this procedure, including the shorter period for

objections.

     Accordingly, it is respectfully RECOMMENDED that the Court should

ACCEPT Defendant’s plea of guilty to Counts One, Two, Three, and Four

of the Superseding Indictment.

   IN CHAMBERS this 12th day of February 2020.

                                          s/ Gary R. Jones
                                          GARY R. JONES
                                          United States Magistrate Judge


                        NOTICE TO THE PARTIES

      A party may file specific, written objections to the proposed
findings and recommendations within 24 hours after receiving a copy
of this report and recommendation.




                                      4
